J-S23011-20, J-S23012-20, J-S23013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
            v.                         :
                                       :
                                       :
 LEON OWENS                            :
                                       :
                  Appellant            :   No. 1200 EDA 2019

           Appeal from the PCRA Order Entered March 28, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0005689-2013,
           CP-51-CR-0005691-2013, CP-51-CR-0005701-2013

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
            v.                         :
                                       :
                                       :
 LEON OWENS                            :
                                       :
                  Appellant            :   No. 1201 EDA 2019

           Appeal from the PCRA Order Entered March 28, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0005689-2013,
           CP-51-CR-0005691-2013, CP-51-CR-0005701-2013

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
            v.                         :
                                       :
                                       :
 LEON OWENS                            :
                                       :
                  Appellant            :   No. 1202 EDA 2019

           Appeal from the PCRA Order Entered March 28, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0005689-2013,
J-S23011-20, J-S23012-20, J-S23013-20



              CP-51-CR-0005691-2013, CP-51-CR-0005701-2013


BEFORE: NICHOLS, J., McCAFFERY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY NICHOLS, J.:                              Filed: October 29, 2020

        Appellant Leon Owens appeals pro se from the orders1 dismissing his

timely first Post Conviction Relief Act2 (PCRA) petition without a hearing.

Appellant challenges the sufficiency and weight of the evidence, as well as the

trial court’s failure to instruct the jury on involuntary manslaughter.

Additionally, Appellant asserts that his trial counsel was ineffective for failing

to (1) call witnesses to support his claim of self-defense and (2) raise a direct

appeal challenge that the Commonwealth violated Bruton3 during its closing

argument. For the reasons that follow, we dismiss the appeals at 1201 and

1202 EDA 2019, affirm in part and vacate in part the PCRA court’s order at

1200 EDA 2019, and remand for further proceedings consistent with this

memorandum.

        This Court previously summarized the factual history of these matters

as follows:

        On April 11, 2012, at approximately 5:00 P.M., Markel Wright
        (Wright) was shot and killed at 53rd and Greenway Streets, in the
        City and County of Philadelphia. Wright was leaving a corner store

____________________________________________


1 Although this Court listed Appellant’s appeals consecutively, we have
consolidated them for the purpose of this decision. See Pa.R.A.P. 513.

2   42 Pa.C.S. §§ 9541-9546.

3   Bruton v. United States, 391 U.S. 123 (1968).

                                           -2-
J-S23011-20, J-S23012-20, J-S23013-20


     when the Appellant and others engaged in a shootout on the public
     street.

     The shooting was a part of an ongoing dispute between the
     Backstreet Boys and the Greenway Boys. Earlier on the day of
     the shooting, a number of males who were associated with the
     Backstreet Boys armed themselves with guns and gathered at the
     home of Ms. Vicki Dunbar (Dunbar) at 1647 South Wilton Street.
     Appellant was present and was among the armed males. Terrence
     Matthews (Matthews) . . . placed a telephone call to Co-defendant
     Ronald Ockimey (Ockimey), who lived in the northeast section of
     Philadelphia. Ockimey, who was related to some of the people
     who are a part of the Backstreet Boys, arrived at Dunbar’s home
     with a friend. Both Ockimey and his friend were armed and they
     joined the other males who were already at the Wilton Street
     address. One of the males at the house, Lonnie [Dunbar], told
     the others who were gathered that two (2) males from the
     Greenway group named Tyreek Brown (Brown) . . . and Tyrell Artis
     (Artis) . . . had guns and had been giving Lonnie trouble.

     Appellant said that the Backstreet group should go to Greenway
     Street and shoot Brown and Artis and shoot-up the rest of the
     block. Appellant, Ockimey, and another male walked to 53rd and
     Greenway Streets. On the way to Greenway Street, Appellant,
     Ockimey, plus the male, stopped inside the Trendsetters Bar,
     located at 53rd and Woodland Avenue. Appellant was a regular
     at this bar and was known to the bar owner, Anthony Taylor
     (Taylor). When the three (3) men left, they headed toward the
     intersection of 53rd and Greenway. Shortly after the three (3)
     males left the bar, Taylor heard shots and went outside to
     investigate. Taylor saw three (3) males, including Appellant,
     running down the street away from Greenway Street.
     Surveillance cameras located both inside and outside of the bar
     captured Appellant, Ockimey, and the third male entering and
     exiting the bar.

     Warren Stokes (Stokes) plus three (3) males, including Wright,
     were inside of the 8 Brothers Food Market located at the
     intersection of 53rd and Greenway Streets when Appellant,
     Ockimey, and a third male approached the intersection. Stokes
     exited the corner store while Wright and the two (2) males
     remained inside. Stokes was talking to someone outside of the
     store when he heard gunfire and saw Wright leave the store.
     Wright was struck by a bullet, which caused him to fall to the curb.
     Stokes went to assist Wright and called 911.

                                    -3-
J-S23011-20, J-S23012-20, J-S23013-20


        Wright was pronounced dead at 6:00 P.M. at the Hospital of the
        University of Pennsylvania. An autopsy performed by Assistant
        Medical Examiner Dr. Edwin Lieberman found that Wright was shot
        one (1) time in the right flank, and the bullet travelled upward
        through his body before exiting through the lower left eyelid. The
        cause of death was found to be a single gunshot wound, and the
        manner of death was found to be homicide. Seventeen (17) fired
        cartridge casings were recovered from the crime scene.

Commonwealth v. Owens, 532 EDA 2015, 2016 WL 2148316, at *1-2 (Pa.

Super. filed May 3, 2016) (unpublished mem.) (footnote omitted and some

formatting altered).

        In CP-51-CR-0005701-2013 (5701-2013), the Commonwealth charged

Appellant with the murder of Wright,4 conspiracy,5 and two violations of the

Uniform Firearm Act (UFA),6 among other offenses. The Commonwealth also

charged Appellant with offenses against Brown in CP-51-CR-0005689-2013

(5689-2013) and against Artis in CP-51-CR-0005691-2013 (5691-2013).

        Appellant and Ockimey proceeded to a joint jury trial. On June 11, 2014,

the jury found Appellant guilty of third-degree murder, conspiracy, and the

two violations of the UFA in 5701-2013. N.T. Trial, 6/11/14, at 20-21. The

jury acquitted Appellant of all charges in 5689-2013 and 5691-2013. Id. at

21-22.     On October 8, 2014, the trial court sentenced Appellant to an

aggregate term of twenty-five to fifty years’ imprisonment.


____________________________________________


4   18 Pa.C.S. § 2502.

5   18 Pa.C.S. § 903.

6   18 Pa.C.S. §§ 6106(a)(1), 6108.

                                           -4-
J-S23011-20, J-S23012-20, J-S23013-20



       Appellant filed a direct appeal, and this Court affirmed. Owens, 2016

WL 2148316, at *8.          Our Supreme Court denied Appellant’s petition for

allowance of appeal on October 11, 2016. Commonwealth v. Owens, 232

EAL 2016 (Pa. filed Oct. 11, 2016). Attorney David Rudenstein, Esq. (trial

counsel) represented Appellant at trial and in his direct appeal.

       On October 2, 2017, Appellant timely filed a pro se PCRA petition listing

all three trial court docket numbers.7           The PCRA court appointed Dennis

Turner, Esq. (PCRA counsel) to represent Appellant.

       On September 9, 2018, PCRA counsel filed a no-merit letter addressing

claims that (1) the Commonwealth violated Bruton during closing arguments,

(2) trial counsel told Appellant not to testify at trial, and (3) trial counsel failed

to cross-examine Brown and Matthews. PCRA Counsel’s Letter, 9/9/18, at 4-

7.   PCRA counsel’s letter notified Appellant that counsel intended to file a

motion to withdraw from representation. Id. at 7.

       On September 10, 2018, the PCRA court issued a Pa.R.Crim.P. 907

notice. On September 18, 2018, PCRA counsel filed a motion to withdraw

from representation.8


____________________________________________


7 It appears that the clerk of the PCRA court docketed and filed copies of
Appellant’s pro se petition, as well as most of the ensuing filings and orders,
in all three trial court case records.

8 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).




                                           -5-
J-S23011-20, J-S23012-20, J-S23013-20



         On September 27, 2018, the PCRA court received a letter from

Appellant.9 In the letter, Appellant listed the following issues he intended to

raise:

         1. The unavailable witness was vital to [Appellant’s] defense.

         2. [Appellant’s] claim of self-defense was [of] arguable merit,
         where counsel failed to present evidence to support the claim.

         3. The verdict was against the weight of the evidence.

         4. There was not enough evidence to warrant sufficiency of the
         evidence for [a] beyond [a] reasonable doubt verdict.

         5. Jury instruction on involuntary manslaughter.

Appellant’s Pro Se Rule 907 Resp., 9/27/18, at 1.

         On February 25, 2019, PCRA counsel filed an amended no-merit letter

addressing the claims in Appellant’s pro se response.       That same day, the

PCRA court issued a second Rule 907 notice.

         On March 19, 2019, the PCRA court received Appellant’s pro se response

to the second Rule 907 notice. Appellant initially restated the five claims he

raised in his September 2018 response. Appellant’s Pro Se Rule 907 Resp.,

3/19/19, at 1. Appellant noted PCRA counsel’s conclusions that those five

issues lacked merit or were previously litigated. Id. at 1-2. Appellant then

claimed that trial and PCRA counsel were ineffective for not raising or

developing his Bruton issue. See id. at 2.


____________________________________________


9 Apparently, Appellant sent the letter directly to the PCRA judge. Appellant’s
letter only lists the 5689-2013 case number, and the letter appears only in
that record.

                                           -6-
J-S23011-20, J-S23012-20, J-S23013-20



       On March 28, 2019, the PCRA court entered the order dismissing

Appellant’s PCRA petition and permitting PCRA counsel to withdraw. Appellant

timely filed a notice of appeal. Both the order and the notice of appeal listed

all three trial court docket numbers. The PCRA court did not order Appellant

to file and serve a Pa.R.A.P. 1925(b) statement, but filed an opinion explaining

its decision.

       This Court docketed this matter as three separate appeals. On May 3,

2019, this Court issued rules to show cause why this Court should not quash

the appeals based on Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018).

Appellant filed responses asserting that he was unaware of Walker, and that

he filed “his Notice of Appeal” upon receiving the PCRA court’s order.

Appellant’s Pro Se Resps. to Rules to Show Cause, 5/15/19, at 1-2

(unpaginated). Appellant further noted that all the cases arose from the same

criminal episode in 5689-2013. Id. at 2. This Court discharged the rules to

show cause and referred the matter to the panel.

       We initially address the Walker issue referred to this panel.10       In

Walker, our Supreme Court held that “where a single order resolves issues

arising on more than one docket, separate notices of appeal must be filed for

____________________________________________


10The PCRA court briefly referred to the Walker issue in a footnote in its Rule
1925(a) opinion. PCRA Ct. Op., 10/11/19, at 2 n.2., Appellant did not address
the issue in his appellate brief. The Commonwealth addressed the issue in its
appellee’s brief. The Commonwealth asserted that Walker does not require
quashing the appeal because the jury acquitted Appellant in two of the three
cases listed in his initial PCRA petition and notice of appeal. Commonwealth’s
Brief at 4 n.2.

                                           -7-
J-S23011-20, J-S23012-20, J-S23013-20



each case.” Walker, 185 A.3d at 971. Under Walker, “[t]he failure to do so

requires the appellate court to quash the appeal.” Id. at 977.

      Instantly, Appellant filed his pro se PCRA petition listing three trial court

docket numbers. However, the jury acquitted Appellant of all charges in two

of those cases, 5689-2013 and 5691-2013, and convicted Appellant of the

charges in only one case, 5701-2013. Therefore, Appellant should have filed

his petition in the one trial court docket listing his convictions, i.e., 5701-2013.

See 42 Pa.C.S. §§ 9542 (indicating that the PCRA provides for an action for

persons convicted of crimes), 9543(a)(1) (stating that in order to be eligible

for PCRA relief, a petitioner must have been “convicted of a crime under the

laws of this Commonwealth” (emphasis added)). The PCRA court, in turn,

should have only resolved Appellant’s issues in 5701-2013 because there were

no PCRA issues to raise in 5689-2013 and 5691-2013.             See 42 Pa.C.S. §

9543(a)(1).

      In short, the filings and listings in 5689-2013 and 5691-2013 do not

change the fact that the PCRA court’s order properly disposed of PCRA issues

arising in a single case, 5701-2013. Accordingly, Walker does not require

quashing this appeal. See Walker, 185 A.3d at 977. However, based on the

foregoing analysis, we dismiss the appeals docketed at 1201 and 1202 EDA

2019, and address Appellant’s claims in the appeal at 1200 EDA 2019.

      In his pro se brief, Appellant presents six questions, which we have

reordered as follows:




                                       -8-
J-S23011-20, J-S23012-20, J-S23013-20


      [1]. Did the trial court abuse its discretion where the evidence was
      insufficient as well as weak and inconclusive as to the elements of
      the crime and was not proven beyond a reasonable doubt?

      [2]. Did the trial court abuse its discretion where the guilty verdict
      was against the weight of the evidence and necessitates a new
      trial pursuant to Pa.Crim.P. 607?

      [3]. Did the trial court violate Appellant’s due process where he
      was not given a jury instruction for involuntary manslaughter due
      to the evidence presented by the Commonwealth?

      [4]. Whether trial counsel was ineffective for failing to present to
      the Court a witness, who[se] testimony was vital to the self-
      defense claim of Appellant?

      [5]. Whether trial counsel was ineffective for failing to present and
      preserve Appellant’s claim of self-defense where Appellant
      informed counsel of the identities of such witnesses?

      [6]. Whether [t]rial . . . counsel was ineffective during the trial
      and direct appeal stage for failing to address and preserve the
      violation of Appellant’s Confrontation Clause, where Appellant
      presented this claim to prior counsel(s)?

Appellant’s Brief at 4-5.



               Weight, Sufficiency, and Jury Instruction Claims

      We address Appellant’s first three issues together. Appellant challenges

the weight and sufficiency of the evidence, as well as the trial court’s refusal

to include an involuntary manslaughter jury instruction. Appellant’s Brief at

10-21. Appellant contends that he only shot at Artis and Brown after they

shot at him first.   See id. at 13, 17, 20-21.        He also asserts that the

Commonwealth did not charge Artis and Brown.           Id. at 17, 21.    Notably,

Appellant presents his first three issues as direct appeal arguments. See id.

at 10-21.

                                      -9-
J-S23011-20, J-S23012-20, J-S23013-20



      The Commonwealth, in relevant part, counters that Appellant raises trial

court errors, which he litigated in his direct appeal. Commonwealth’s Brief at

6. The PCRA court similarly concluded that Appellant’s claims were previously

litigated or waived under the PCRA. PCRA Ct. Op., 10/11/19, at 9.

      Our standard of review from the dismissal of a PCRA petition “is limited

to examining whether the PCRA court’s determination is supported by the

evidence of record and whether it is free of legal error.” Commonwealth v.

Ousley, 21 A.3d 1238, 1242 (Pa. Super. 2011) (citation omitted). “The PCRA

court’s credibility determinations, when supported by the record, are binding

on this Court; however, we apply a de novo standard of review to the PCRA

court’s legal conclusions.”   Commonwealth v. Mitchell, 105 A.3d 1257,

1265 (Pa. 2014) (citation omitted).

      “To be entitled to PCRA relief, [a petitioner] must establish, by a

preponderance of the evidence, that his conviction or sentence resulted from

one or more of the circumstances enumerated in 42 Pa.C.S. § 9543(a)(2),

and that the allegation of error has not been previously litigated or waived.”

Id. at 1265-66 (citation omitted). Issues previously litigated on direct appeal

are waived under the PCRA if “the highest appellate court in which the

petitioner could have had review as a matter of right has ruled on the merits

of the issue[.]” 42 Pa.C.S. § 9544(a)(2). Further, “an issue is waived if the

petitioner could have raised it but failed to do so before trial, at trial, during

unitary review, on appeal or in a prior state postconviction proceeding.” 42

Pa.C.S. § 9544(b). Generally, when appealing the denial of PCRA relief, a

                                      - 10 -
J-S23011-20, J-S23012-20, J-S23013-20



petitioner cannot raise an issue as if he were presenting claim on direct appeal.

Commonwealth v. Price, 876 A.2d 988, 995 (Pa. Super. 2005).

      Instantly, the record establishes that in Appellant’s direct appeal, trial

counsel challenged the sufficiency of the evidence, the weight of the evidence,

and the trial court’s failure to include an involuntary manslaughter jury

instruction. See Owens, 2016 WL 2148316, at *2. As to the sufficiency of

the evidence, this Court addressed Appellant’s claim that the Commonwealth

failed to disprove his claim of self-defense. See id. at *5 (noting that the

Commonwealth’s evidence rebutted Appellant’s claim of self-defense by

establishing, beyond a reasonable doubt, that Appellant not only violated a

duty to avoid the danger, but also conspired with others to ambush the

Greenway Boys).     Therefore, we agree with the PCRA court that Appellant

previously litigated this issue. See 42 Pa.C.S. § 9544(a)(2); Ousley, 21 A.3d

at 1242; Price, 876 A.2d at 995.

      As to the weight of the evidence, this Court concluded in Appellant’s

direct appeal that trial counsel “merely claim[ed] that the trial record was ‘full

of discrepancies’ and the jury was left to guess at what occurred.”          See

Owens, 2016 WL 2148316, at *6. Nevertheless, the Court asserted that its

independent review of the record revealed no abuse of discretion by the trial

court when deciding Appellant’s weight of the evidence issue. See id.

      In the instant appeal, Appellant details the evidence he believes was of

such greater weight than the evidence credited by the jury such that a new

trial was required. See Appellant’s Brief at 10-14. However, Appellant frames

                                     - 11 -
J-S23011-20, J-S23012-20, J-S23013-20



his arguments as if on direct appeal and does not address the PCRA court’s

conclusion that he either previously litigated or waived this issue. Appellant’s

issue could have been raised on direct appeal and, therefore, was waived

under the PCRA. See 42 Pa.C.S. § 9544(b); Price, 876 A.2d at 995.

      As to Appellant’s jury instruction claim, the record shows that trial

counsel   requested   an   involuntary   manslaughter   jury   instruction   and

challenged the trial court’s failure to include the instruction in Appellant’s

direct appeal. See N.T. Trial, 6/10/14, at 206-07 (discussing trial counsel’s

request for an involuntary manslaughter jury instruction based, in part, on

Commonwealth v. Fowlin, 710 A.2d 1130 (Pa. 1998)); Owens, 2016 WL

2148316, at *6. This Court, however, concluded trial counsel did not preserve

the issue for Appellant’s direct appeal with a specific objection to the trial

court’s denial of his request for a jury instruction. See Owens, 2016 WL

2148316, at *6.    Even if trial counsel had preserved the issue, this Court

concluded the issue would not have merited relief because

      The evidence produced did not support an involuntary
      manslaughter charge. Also, the trial court properly found that
      Appellant’s attempt to create a jury instruction on the basis that
      Fowlin somehow negated his liability for third degree murder was
      unavailing where the holding in Fowlin applied to a victim who
      acted recklessly in justifiable self-defense, not to an active
      participant who acted with malice and provoked the incident.

Id. at *6 n.5.

      Instantly, although trial counsel did not preserve a direct appeal claim

concerning the involuntary manslaughter jury instruction, Appellant continues



                                     - 12 -
J-S23011-20, J-S23012-20, J-S23013-20



to frame his argument as if on direct appeal, which merits finding his argument

waived under the PCRA. See 42 Pa.C.S. § 9544(b); Price, 876 A.2d at 995.

In any event, this Court also addressed the merits of Appellant’s claim in his

direct appeal,   and   that conclusion     is   the   law   of   the   case.   See

Commonwealth v. Reed, 971 A.2d 1216, 1220 (Pa. 2009) (noting that when

a prior panel determines that an issue is waived, but also determines in the

alternative that they were without merit and explains the basis for its

conclusions, the alternative conclusion is “a valid holding”).           Therefore,

Appellant is not entitled to relief based on his claim that he was entitled a jury

instruction on involuntary manslaughter. See 42 Pa.C.S. § 9544(a)(2).

      Accordingly, because Appellant previously litigated or waived his

challenges to sufficiency, weight, and the involuntary manslaughter jury

instruction, he could not raise them under the PCRA. As the PCRA court’s

resolution of Appellant’s first three issues was supported by the record and

free of legal error, Appellant’s claims must fail. See Ousley, 21 A.3d at 1242.

       Failure to Call Witnesses Supporting Self-Defense Claim

      In his next two issues, Appellant asserts that trial counsel was

ineffective for not presenting witnesses to support his claim of self-defense.

Appellant’s Brief at 22-29.     The following background is relevant to our

discussion of Appellant’s issues. As noted above, Appellant was charged, but

acquitted, of offenses against Brown and Artis. On the first day of trial, Brown

appeared in court under a subpoena.             See N.T. Trial, 6/9/14, at 17.

Approximately one week later, on June 9, 2014, the Commonwealth asserted

                                     - 13 -
J-S23011-20, J-S23012-20, J-S23013-20



that it was unable to locate Brown and moved in limine to admit Brown’s

preliminary hearing testimony. Id. at 14. Following a hearing outside the

presence of the jury, the trial court determined that (1) the Commonwealth

made good faith efforts to locate Brown, (2) Brown was unavailable to testify,

and (3) Appellant and Ockimey had a full and fair opportunity to confront and

cross-examine Brown at the preliminary hearing consistent with federal and

state constitutional protections.11            Id. at 67, 84.   Over Appellant’s and

Ockimey’s objections, the trial court ruled the Commonwealth could admit

Brown’s preliminary hearing testimony at trial. Id. The Commonwealth read

Brown’s preliminary hearing testimony into the trial record.

       The Commonwealth also called Terrance Matthews, whose phone call

led to the Appellant and Ockimey going to Greenway Street, and presented

his written and signed statement to the police as substantive evidence. Artis

did not testify at trial, and none of the parties admitted prior statements from

Artis. Neither Appellant nor Ockimey testified or presented evidence at trial,

although the Commonwealth admitted Ockimey’s redacted statements to

police in its case-in-chief.

       In Appellant’s direct appeal, trial counsel challenged the trial court’s

ruling that the Commonwealth made good faith efforts to find Brown. See

Owens, 2016 WL 2148316, at *7. This Court rejected Appellant’s argument,

concluding that “the trial court properly exercised its discretion when it
____________________________________________


11See Pa.R.E. 804(b)(1); see also Crawford v. Washington, 541 U.S. 36
(2004); Commonwealth v. Bazemore, 614 A.2d 684 (Pa. 1992).

                                          - 14 -
J-S23011-20, J-S23012-20, J-S23013-20



granted the Commonwealth’s motion in limine and found that Brown was

unavailable to testify at trial.” Id.

      In the instant PCRA proceeding, PCRA counsel filed his September 9,

2018 no-merit letter and addressed Appellant’s claims that trial counsel was

ineffective for failing to cross-examine Brown and Matthews. PCRA Counsel’s

Letter, 9/9/18, at 6-7. In relevant part, Appellant’s pro se responses to the

PCRA court’s Rule 907 notices stated, in relevant part, “[t]he unavailable

witness was vital to [Appellant]’s defense.”       Additionally, Appellant only

acknowledged PCRA counsel’s conclusion that his claims were previously

litigated or meritless.   Appellant’s Pro Se Rule 907 Resp., 9/27/18, at 1;

Appellant’s Pro Se Rule 907 Resp., 3/19/19, at 1-2. Appellant did not allege

his issues had merit or PCRA counsel’s ineffectiveness as to these issues. See

id.

      The PCRA court, in its opinion, agreed with PCRA counsel’s assertion

that Appellant’s ineffectiveness claims regarding Brown was frivolous. PCRA

Ct. Op. at 7-8 (noting that “counsel cannot be found ineffective for not cross-

examining an unavailable witness”).         Additionally, the PCRA court found

Appellant’s assertion that trial counsel was ineffective for failing to cross-

examine Matthews was “without merit and belied by the record.” Id. at 8.

      On appeal, Appellant has abandoned his claims regarding Matthews.

Appellant argues that trial counsel should have ensured the presence of Artis

and Brown at trial, and examined them as vital witnesses for his defense.

Appellant’s Brief at 22-23. Additionally, Appellant contends that trial counsel

                                        - 15 -
J-S23011-20, J-S23012-20, J-S23013-20



should have called Bernard Fields to testify that Appellant only shot at Brown

and Artis after they shot at him and that Appellant was “a good person who

did things for people in the community.” Id. at 28-29.

       The Commonwealth responds that Appellant waived his issues because

he did not identify his witnesses in the PCRA court or file certifications for the

witnesses.    Commonwealth’s Brief at 12-13.        The Commonwealth further

asserts that Appellant’s arguments that Brown, Artis, or Fields could have

supported his self-defense claim were meritless. Id. at 19-20.

       Pennsylvania Rule of Appellate Procedure 302 states that “[i]ssues not

raised in the lower court are waived and cannot be raised for the first time on

appeal.” Pa.R.A.P. 302(a). For example, in Commonwealth v. Roney, 79

A.3d 595 (Pa. 2013), our Supreme Court found that the defendant waived an

issue because he failed to present it to the PCRA court. Roney, 79 A.3d at

611.

       This Court has also held that the response to a Rule 907 notice

       is an opportunity for a petitioner and/or his counsel to object to
       the dismissal and alert the PCRA court of a perceived error,
       permitting the court to discern the potential for amendment. The
       response is not itself a petition and the law still requires leave of
       court to submit an amended petition.

Commonwealth v. Rykard, 55 A.3d 1177, 1189 (Pa. Super. 2012) (citations

and quotation marks omitted). Therefore, to preserve claims of trial counsel’s

ineffectiveness not set forth in an initial PCRA petition, petitioner must seek

leave to amend his petition. See id. at 1192.



                                      - 16 -
J-S23011-20, J-S23012-20, J-S23013-20



        Instantly, Appellant’s pro se petition and responses to the PCRA court’s

Rule 907 notices did not identify Artis or Fields as possible witnesses.

Additionally, Appellant did not seek leave to amend his petition to include

claims based on Artis and Fields. Accordingly, Appellant waived these issues.

See Pa.R.A.P. 302(a); Roney, 79 A.3d at 611; see also Rykard, 55 A.3d at

1192.

        As to Brown, Appellant raised his issue in the PCRA court, and PCRA

counsel addressed them in his first no-merit letter.         However, beyond

asserting there was an unavailable witness vital to the defense, Appellant did

not identify Brown or suggest or develop his arguments that Brown’s

testimony was vital to his defense in his pro se response to the Rule 907

notices. Therefore, this issue is also waived. See Rykard, 55 A.3d at 1189.

                                 Bruton Issue

        Appellant’s final issue concerns Bruton.   By way of background, the

Commonwealth presented two statements from Co-defendant Ockimey to

police. In his second statement, Ockimey asserted that he went to Greenway

Street to “back up” Appellant.      Ockimey did not testify at trial, and the

Commonwealth redacted Ockimey’s references to Appellant from his

statements with the terms like “the guy” or “the other guy.”

        Of relevance to this appeal, the Commonwealth had a detective read in

the following portions of Ockimey’s second statement to police:

        “Question: Mr. Ockimey could you tell us why the three of you
        went towards 53rd and Greenway Street that day?”


                                      - 17 -
J-S23011-20, J-S23012-20, J-S23013-20


                                       *       *    *

        “[Ockimey:] The other guy was going to see if those Greenway
        Boys were out there, and me and Dave[12] had his back.”

                                       *       *    *

        “Question: Mr. Ockimey, what would have happened if you came
        across the Greenway Street Boys?

        “Answer: The guy would have called the other boys from Back
        Street and they would have shot the Greenway Street Boys. Me
        and Dave was just there to back up the other guy.”

N.T. Trial, 6/6/14, at 120-21 (emphasis added). After the presentation of

Ockimey’s statements, the trial court instructed the jury that Ockimey’s

statements could only be used as evidence against Ockimey and not against

Appellant. Id. at 145.

        During closing arguments, Appellant’s trial counsel questioned the

Commonwealth’s ability to prove whether there was an agreement to kill

anyone. N.T. Trial, 6/10/14, at 77. Appellant’s trial counsel asserted that the

Commonwealth could not prove who fired first and, therefore, there was “no

conspiracy to murder.” Id. at 78. Ockimey’s counsel also briefly mentioned

that the Commonwealth was required to prove that Ockimey “joined in an

agreement, a conspiracy to kill, that he himself possessed the intent to kill.”

Id. at 89.

        In its closing argument, the Commonwealth referred to Appellant’s full

name when discussing the charges of conspiracy:



____________________________________________


12   The record does not contain Dave’s last name.

                                           - 18 -
J-S23011-20, J-S23012-20, J-S23013-20


     One other piece of law or one other idea of law you are going to
     be instructed on is conspiracy. As counsel said, the essence of
     conspiracy is agreement. The essence of conspiracy is agreement
     to do something criminal. And in this case the Commonwealth
     has charged these men, the defendants, agreed to do something
     criminal on that day; that they agreed at that meeting, a meeting
     that Ockimey has told you about in regards to himself, that he
     attended that meeting and a meeting that Terrance Matthews has
     also told . . . us about, that they attended that meeting.

     And what do we know about that? We know that he left that
     house; that Leon Owens, one of the last things he said according
     to Terrance Matthews is Dave had said something about, “I didn’t
     come down here for nothing. What are we going to do?” After
     they were discussing the fact that the Greenway Boys were taking
     away their drug sales or were bothering Lonnie, he said, you
     know, “What are you? Bitches? Let’s go. I’m going out there.”

     What does Ronald Ockimey say he said? “I told him hold up. I’ll
     go with you. Hold up. I’ll go with you. And I told my man Dave
     to go, too, to come with us too.” Agreement. Agreement.

     What else does Ronald Ockimey tell you in his statement to
     the police? He says, “We went down there, and I was going
     to back up Leon Owens. I was going to back up the other guys
     with me. I was going to back them up, and that’s why I went
     there.”

     What else does Ronald Ockimey tell you? Ronald Ockimey tells
     you that he went out on that street that day looking for Greenway
     Boys. That’s the agreement that he had made with the Backstreet
     Boys that he was with. That’s the agreement that he made.
     That’s the conspiracy. And even if he didn’t fire that gun that day,
     even if Ronald Ockimey never fired that Glock that day, he had it
     in his hand, or he didn’t have a gun at all, if he went with that
     agreement, he went there with those other people to get the
     Greenway Boys, to shoot the Greenway Boys, he’s guilty because
     he’s in a part of that conspiracy. And, therefore, he’s equally
     responsible.

Id. at 142-44 (emphasis added).

     Later in its argument, the Commonwealth told the jury that the

Ockimey’s statements “only appl[y] to Mr. Ockimey, only can be used for

                                    - 19 -
J-S23011-20, J-S23012-20, J-S23013-20



Ockimey.” Id. at 152. The Commonwealth, however, later returned to the

subject of the conspiracy charges and referred to Appellant’s first name when

discussing Ockimey’s statements:

        But [the police] ask him -- they say to him -- before that, they
        say, “Why were you going up there? Why were you going up
        there?” And he goes, “We were going up there to look for
        Greenway Boys. We were going up there to look for Greenway
        Boys. I was going to back up Leon.” Agreement. Agreement.

Id. at 165 (emphasis added). Appellant’s trial counsel objected to this second

reference to Appellant’s name, and the trial court overruled the objection. Id.

The Commonwealth continued to refer to Ockimey’s statement that he was

backing up Appellant but used labels such as “the guys” or “the other guy.”

Id. at 197-98.

        At the conclusion of the Commonwealth’s closing argument, Appellant’s

trial counsel moved for a mistrial based on the Commonwealth’s breaking of

the redaction. Id. at 203-04. Although trial counsel asserted that cautionary

instruction could not “undo the breaking of the redaction,” the trial court

denied the motion and stated that it would issue a cautionary instruction. Id.

at 204. The trial court gave the following instruction during its charge to the

jury:

        Now, there is a rule that restricts the use by you of the evidence
        offered to show that Defendant Ockimey made statements
        concerning the crimes charged. A statement made before trial
        may be considered as evidence only against the defendant who
        made that statement. Thus, you may consider the statement as
        evidence against Defendant Ockimey if you believe that he made
        the statements voluntarily. You may not, however, consider the


                                      - 20 -
J-S23011-20, J-S23012-20, J-S23013-20


      statements as evidence against [Appellant]. You must not use the
      statement in any way against [Appellant].

Id. at 258-59.

      Trial counsel filed a Pa.R.A.P. 1925(b) statement in Appellant’s direct

appeal asserting that the trial court erred in denying his motion for mistrial

based on the Commonwealth’s closing argument.         Trial counsel, however,

abandoned that issue in his arguments before this Court. See Owens, 2016

WL 2148316, at *2. Therefore, Appellant argues that under the PCRA, trial

counsel was ineffective for foregoing an issue of arguable merit in Appellant’s

direct appeal.

      After Appellant filed his pro se PCRA petition, PCRA counsel discussed

Appellant’s Bruton issue in his first no-merit letter. PCRA counsel concluded

that the Commonwealth’s closing argument was improper but did “not trigger

Bruton’s per se exception to the general rule that cautionary charges may be

adequate to eliminate spill over prejudice in joint trials.”   PCRA Counsel’s

Letter, 9/9/18, at 4 (citing Commonwealth v. Brown, 925 A.2d 147 (Pa.

2007)). PCRA counsel continued, “The potential for prejudice . . . was curable

by the cautionary charge that [the] trial court gave.” Id.

      In his pro se response to the PCRA court’s second Rule 907 notice,

Appellant noted that trial counsel did not raise his Bruton claim in his direct

appeal.   Appellant’s Pro Se Rule 907 Resp., 3/19/19, at 2.          Appellant

emphasized that while Ockimey’s statements redacted his name, the

Commonwealth named him twice in its closing argument.          Id.   Appellant



                                    - 21 -
J-S23011-20, J-S23012-20, J-S23013-20



asserted the ineffectiveness of counsel at his trial, in his direct appeal, and in

the instant PCRA proceeding and requested an evidentiary hearing. Id.

      The PCRA court concluded that because the trial court properly

cautioned the jury, no relief was due. PCRA Ct. Op. at 5. In support, the

PCRA court cited Brown and Commonwealth v. Cannon, 22 A.3d 210 (Pa.

2011).

      On appeal, Appellant contends that trial and PCRA counsel were

ineffective for not advancing his Bruton claim.        Appellant’s Brief at 30.

Appellant refers to the per se Bruton rule applicable to the redaction of

evidence presented through a non-testifying co-defendant’s statements. Id.

at 31-32. Appellant insists that the Commonwealth violated this rule when in

closing argument, it twice used Appellant’s name when discussing Co-

defendant’s statement. Id. at 31.

      With respect to his claims of ineffectiveness, Appellant notes that trial

counsel preserved an arguably meritorious Bruton issue but did not raise it

in Appellant’s direct appeal. Id. at 31-32. Appellant states that trial counsel

lacked a reasonable basis for challenging the denial of his motion for a mistrial

in his direct appeal. Id. at 33. Appellant further contends that even with the

trial court’s cautionary instructions, the Commonwealth’s use of his name

resulted in “irreparable prejudice.” Id. Appellant adds that “PCRA counsel

failed to address this claim after Appellant brought it to his attention . . . .”

Id.




                                     - 22 -
J-S23011-20, J-S23012-20, J-S23013-20



      The Commonwealth responds that the PCRA court properly dismissed

Appellant’s ineffectiveness claim because Appellant did not allege or prove a

lack of reasonable basis or prejudice to sustain a claim of ineffectiveness.

Commonwealth’s Brief at 28.       Further, the Commonwealth argues that

Appellant’s underlying Bruton issue lacked merit.          Id. at 21.       The

Commonwealth relies on Cannon and asserts that it did not violate Bruton.

Id. at 26-29. The Commonwealth argues its closing argument was proper

because it used contextual implications, and because it did not use the precise

language of the redaction. Id. at 27-28.

      The following principles govern our review.          To prevail on an

ineffectiveness claim, the appellant must establish:

      (1) the underlying claim has arguable merit; (2) no reasonable
      basis existed for counsel’s actions or failure to act; and (3) [the
      appellant] suffered prejudice as a result of counsel’s error such
      that there is a reasonable probability that the result of the
      proceeding would have been different absent such error.

Commonwealth v. Lesko, 15 A.3d 345, 373 (Pa. 2011) (citation omitted).

      This Court has explained that

         a claim has arguable merit where the factual averments, if
         accurate, could establish cause for relief. Whether the facts
         rise to the level of arguable merit is a legal determination.

         The test for deciding whether counsel had a reasonable
         basis for his action or inaction is whether no competent
         counsel would have chosen that action or inaction, or, the
         alternative, not chosen, offered a significantly greater
         potential chance of success. Counsel’s decisions will be
         considered reasonable if they effectuated his client’s
         interests.   We do not employ a hindsight analysis in


                                      - 23 -
J-S23011-20, J-S23012-20, J-S23013-20


        comparing trial counsel’s actions with other efforts he may
        have taken.

        Prejudice is established if there is a reasonable probability
        that, but for counsel’s errors, the result of the proceeding
        would have been different. A reasonable probability is a
        probability sufficient to undermine confidence in the
        outcome.

     Boilerplate allegations and bald assertions of no reasonable basis
     and/or ensuing prejudice cannot satisfy a petitioner’s burden to
     prove that counsel was ineffective. Moreover, a failure to satisfy
     any prong of the ineffectiveness test requires rejection of the
     claim of ineffectiveness.

Commonwealth v. Sandusky, 203 A.3d 1033, 1043-44 (Pa. Super. 2019)

(citations omitted and some formatting altered), appeal denied, 216 A.3d

1029 (Pa. 2019).

     Claims of ineffective assistance of counsel at trial versus on direct appeal

are distinct. Our Supreme Court has stated:

     With regard to reasonable basis in the appellate context, it is well
     settled that appellate counsel is entitled, as a matter of strategy,
     to forego even meritorious issues in favor of issues he believes
     pose a greater likelihood of success. To establish . . . prejudice in
     the appellate representation context, the petitioner must show
     that there is a reasonable probability that the outcome of the
     direct appeal proceeding would have been different but for
     counsel’s deficient performance.

Commonwealth v. Blakeney, 108 A.3d 739, 750 (Pa. 2014) (citations and

some formatting altered).

     Moreover, claims of ineffective assistance of PCRA counsel requires a

petitioner to layer his claim with respect to prior counsel’s ineffectiveness.

Therefore, a petitioner “must properly argue each prong of the three-prong



                                    - 24 -
J-S23011-20, J-S23012-20, J-S23013-20



ineffectiveness test for” both prior counsel and PCRA counsel. Rykard, 55

A.3d at 1190 (citations omitted).

      A PCRA petitioner has a rule-based right to counsel in a first PCRA

petition.   Commonwealth v. Cherry, 155 A.3d 1080, 1082 (Pa. Super.

2017). At a minimum, counsel’s duties include either amending a petitioner’s

pro se PCRA petition or seeking to withdraw from representation based on a

certification the petitioner’s claim lacks merit.   Id. at 1083.     Even when

seeking to withdraw, it is well settled that PCRA counsel “must review the case

zealously,” and explain why and how a pro se petitioner’s issues lack merit.

Commonwealth v. Doty, 48 A.3d 451, 454 (Pa. Super. 2012) (citation

omitted). Moreover, the PCRA court “must then conduct its own review of the

merits of the case,” and will permit counsel to withdraw only if it agrees that

the claims are without merit. Id.

      With respect to Bruton issues, this Court has noted:

      The Confrontation Clause of the Sixth Amendment to the United
      States Constitution provides that “[i]n all criminal prosecutions,
      the accused shall enjoy the right . . . to be confronted by witnesses
      against him . . . .” U.S. Const. amend. VI. In Bruton, the U.S.
      Supreme Court held that a defendant “is deprived of his rights
      under the Confrontation Clause when his nontestifying
      codefendant’s confession naming him as a participant in the crime
      is introduced at their joint trial, even if the jury is instructed to
      consider that confession only against the codefendant.”

Commonwealth v. James, 66 A.3d 771, 776 (Pa. Super. 2013) (some

citations omitted).




                                     - 25 -
J-S23011-20, J-S23012-20, J-S23013-20



       The “per se Bruton rule” that a cautionary instruction cannot cure a

violation of a defendant’s Confrontation Clause rights under certain

circumstances is “a narrow exception to the general legal principle that the

jury is presumed to follow the court’s instructions.” Roney, 79 A.3d at 624.

“[T]he preliminary question of whether the prosecutor’s statement in closing

implicated the per se rule of Bruton is primarily one of law . . . .” Brown,

925 A.2d at 154.

       In Brown, our Supreme Court considered whether the Commonwealth’s

single statement of the defendant’s name when referring to a co-defendant’s

redacted statement implicated the per se Bruton rule.       The Brown Court

initially concluded that the United States Supreme Court did not extend the

reach of the per se Bruton rule to all comments by counsel.        Id. at 159.

Specifically, the Brown Court noted that a challenge to the Commonwealth’s

closing argument “does not pose a classic Bruton circumstance—i.e., the

issue is not an evidentiary one involving the redaction itself and the effect of

the statement as redacted and as subject to a cautionary charge.”13 Id. at

157.

____________________________________________


13 The United States Third Circuit Court of Appeals later found that the
Commonwealth’s closing argument in Brown violated clearly established
United States Supreme Court law, and that the error was not harmless.
Brown v. Superintendent Greene SCI, 834 F.3d 506, 519, 522 (3d Cir.
2016). The federal appellate court directed the district court to issue a writ
of habeas corpus and require the Commonwealth to release or retry the
defendant. Id. However, decisions from the Third Circuit are not binding on
this Court. Hall v. Pennsylvania Bd. of Prob. & Parole, 851 A.2d 859, 865
(Pa. 2004).

                                          - 26 -
J-S23011-20, J-S23012-20, J-S23013-20



      The Brown Court then evaluated the “context and circumstances of the

[Commonwealth’s] misstatement” and concluded that the misstatement was

“not so egregious that Bruton’s per se rule is implicated.”      Id. at 160.

Notably, the Brown Court considered relevant: (1) the Commonwealth’s

statement only affected the redaction indirectly and by inference; (2) the

misstatement occurred when the Commonwealth was attempting to rebut a

codefendant’s claim on non-involvement; (3) the co-defendant’s statement in

which the defendant was named concerned a point in time after the actual

killing; (4) the co-defendant’s statement did not directly inculpate the

defendant beyond the evidence properly introduced by the Commonwealth;

(5) the Commonwealth’s misstatement was isolated; and (6) the trial court

issued a “direct, unequivocal, and strong” cautionary instruction. Id. at 160-

61.

      In Cannon, our Supreme Court similarly rejected the defendant’s claim

that the Commonwealth violated Bruton during its opening statement.

Cannon, 22 A.3d at 212.       In that case, the Commonwealth recited the

substance of a co-defendant’s statement using the redactions.             The

Commonwealth then named the defendant, telling the jury: “The evidence will

show through other sources, ladies and gentlemen, the person who was with

[the co-defendant] was [the defendant].” Id. at 215 (emphasis omitted).

      Following his conviction, the defendant challenged the Commonwealth’s

statement in his direct appeal to this Court.   Id.   This Court vacated the

judgment of sentence and remanded for a new trial. Id. at 216. This Court

                                    - 27 -
J-S23011-20, J-S23012-20, J-S23013-20



reasoned that “the Bruton rule applied because the prosecutor’s comment

directly inculpated [the defendant] beyond the properly introduced evidence”

and the trial court’s cautionary instruction “was insufficient to cure the

prejudice caused by the prosecutor.” Id. (citations omitted). Our Supreme

Court granted allowance of appeal and reversed this Court. Id.

      Our Supreme Court, in Cannon, determined that the facts and

circumstances of the cases did “not implicate the Bruton rule.” Id. at 219.

The   Cannon     Court    explained     several    factors   distinguished    the

Commonwealth’s comments in that case from a more blatant and direct

references to evidence. Id. at 220. First, “the prosecutor did not use the

precise language of the redaction,” which attenuated the link between the

Commonwealth’s     opening    statement    and    the   co-defendant’s   redacted

statement. Id. at 219. Second, “the prosecutor did not directly inculpate [the

defendant] with [the co-defendant’s] statement”, but instead asserted that

evidence from “other sources” would implicate the defendant in as the

individual who conspired with the co-defendant. Id. The Court emphasized

“[l]inking [the defendant] to the crime with other properly admitted evidence

is not a violation of the Bruton rule; it is a permissible instance of contextual

implication.” Id. (citation omitted).

      Third, the Cannon Court noted that the Commonwealth in that case,

“unequivocally told the jury that the confession could be used only against

[the co-defendant], presented the evidence against [the co-defendant], and

then transitioned to the admissible evidence against [the defendant].” Id.

                                      - 28 -
J-S23011-20, J-S23012-20, J-S23013-20



Furthermore, when discussing the admissible evidence against the defendant,

the Commonwealth explained the significance of an independent witness’s

statement linking the defendant to the scene of the crime and to the gun used

during the crime, as well as ballistics evidence linking the gun to the killing.

Id. at 219-20.

      Fourth, the Cannon Court observed that “the jury received numerous

cautionary and explanatory instructions that were sufficient to cure any

prejudice.” Id. at 220. Specifically, in that case, the trial court informed the

jury that it could only use the co-defendant’s statement against the defendant,

and that the arguments by counsel were not evidence. Id.

      Based on the foregoing analysis, the Cannon Court concluded that the

defendant’s claim that the Commonwealth violated Bruton by identifying him

lacked merit. As the Cannon Court stated the Commonwealth “did not corrupt

or negate the otherwise proper redaction.” Id. at 221.

      In the present case, Appellant’s PCRA counsel assessment of this issue

was limited.   PCRA Counsel’s Letter, 9/9/18, at 4.     As noted above, PCRA

counsel stated that the Commonwealth’s closing statement, which included

two references to Appellant’s name when essentially quoting Co-defendant

Ockimey’s redacted statement, was improper.          Id.   Nevertheless, PCRA

counsel concluded that the cautionary instruction cured any prejudice

resulting from the Commonwealth’s statements.        Id.   Similarly, the PCRA

court concluded that no relief was due because “the trial court properly




                                     - 29 -
J-S23011-20, J-S23012-20, J-S23013-20



cautioned the jury in accordance with the procedures set forth in Brown and

Cannon.” PCRA Ct. Op. at 4.

      Notably, the analysis by both PCRA counsel and the PCRA court lacked

any discussion of the record or the contextual and circumstantial factors our

Supreme Court found relevant when addressing whether the per se Bruton

rule applied to arguments by the Commonwealth. See Cannon, 22 A.3d at

219-21; Brown, 925 A.2d at 160-61. Neither PCRA counsel nor the PCRA

court attempted to frame Appellant’s claim within the proper framework of a

claim of trial counsel’s ineffectiveness for failing to raise a direct appeal claim.

See Blakeney, 108 A.3d at 750.

      In light of the foregoing, Appellant has identified an issue of arguable

merit in this appeal, namely, that his PCRA counsel and the PCRA court did

not properly address his Bruton claim. See Cherry, 55 A.3d at 1083. We

acknowledge that Appellant did not develop a complete appellate argument in

his pro se brief. We further acknowledge that the Commonwealth asserts that

the closing argument in this case was closer to the statements made by the

prosecutor in Cannon.      Instantly, the fact that the Commonwealth twice

named Appellant when referring to Co-defendant Ockimey’s redacted

statement could be one factor distinguishing the instant case from Cannon.

Moreover, contrary to the analysis set forth by PCRA counsel and the PCRA

court, our Supreme Court maintains that there may be circumstances in which

statements made by the Commonwealth could violate the per se Bruton rule,

and further, the High Court has not adopted a rule that the issuance of

                                      - 30 -
J-S23011-20, J-S23012-20, J-S23013-20



cautionary instructions alone will defeat a claim based on an improperly

prejudicial closing argument under the per se Bruton rule. See Cannon, 22

A.3d at 219-21; Brown, 925 A.2d at 160-61.

      In sum, we are constrained to conclude that Appellant was not afforded

his right to PCRA counsel in developing the possible merits of his Bruton claim

and that the PCRA court abused its discretion when dismissing this claim and

permitting PCRA counsel to withdraw. See Cherry, 55 A.3d at 1083; Ousley,

21 A.3d at 1242. Accordingly, we vacate the PCRA court’s order dismissing

Appellant’s Bruton claim and remand this matter for further proceedings

consistent with this memorandum.

      On remand, the PCRA court may re-appoint PCRA counsel or appoint

new counsel. See Cherry, 55 A.3d at 1083. Counsel shall zealously represent

Appellant and conduct a thorough review of the present record when

considering Appellant’s issue that trial counsel was ineffective for presenting

a Bruton claim in Appellant’s direct appeal. See id. If counsel is convinced

that the issue lacks merit, counsel may seek to withdraw pursuant to

Turner/Finley. See id. If, however, counsel determines that Appellant’s

Bruton issue possesses arguable merit, counsel shall file an amended PCRA

petition. See id. The PCRA court shall decide this issue accordingly.

                                 Conclusion

      For the foregoing reasons, we dismiss Appellant’s appeals at 1201 and

1202 EDA 2019. At 1200 EDA 2019, we affirm the PCRA court’s dismissal of

Appellant’s claims challenging sufficiency, weight, and the involuntary

                                    - 31 -
J-S23011-20, J-S23012-20, J-S23013-20



manslaughter jury instruction which were previously litigated on direct appeal

or waived for the purpose of the PCRA.        Additionally, we affirm the PCRA

court’s dismissal of Appellant’s claim that trial counsel was ineffective for

failure to call witnesses in that Appellant has failed to prove error or an abuse

of discretion in the PCRA court’s rulings.    However, we are constrained to

vacate the PCRA court’s ruling dismissing Appellant’s claim that trial counsel

was ineffective for raising a Bruton claim in Appellant’s direct appeal and

permitting PCRA counsel to withdraw, and we remand this matter for further

proceedings consistent with this memorandum.

      Order affirmed in part and vacated in part at 1200 EDA 2019. Case

remanded for further proceedings with instructions.       Appeals at 1201 and

1202 EDA 2019 dismissed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/29/20




                                     - 32 -